DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kariya (US 2016/0009010) modified by Boger (US 2008/0281051, made of record on the IDS dated 4/15/2019) and Rudd (US 2010/0105799.)
a production method for a resin molding (Kariya Abstract teaches a method for molding a fiber reinforced resin component) comprising: preparing a fiber-reinforced resin containing a base resin and a reinforcing fiber by continuously feeding a long roving containing the reinforcing fiber, with a length of the reinforcing fiber being unchanged, (Kariya [0072] teaches a roving with uncut fibers is loaded into a screw to mix with resin) into the base resin that has been heated to be plasticized; (Kariya [0071] teaches the resin is plasticized in the plasticizer) forming the resin molding from the fiber- reinforced resin (Kariya [0051] teaches that after the fibers are mixed with the resin, the mixture is injection molded.)
 Kariya does not meet the claimed, and heating, in a non-oxidizing atmosphere, the resin molding at a temperature equal to or higher than a temperature at which reaction of a functional group at an end of the base resin occurs and lower than a melting point of the base resin.
Analogous in the field of molding articles, Boger meets the claimed, and heating, in a non-oxidizing atmosphere, (Boger [0018] teaches heating in an inert (non-oxidizing) atmosphere) the resin molding at a temperature equal to or higher than a temperature at which reaction of a functional group at an end of the base resin occurs and lower than a melting point of the base resin (Boger [0007] describes a conversion temperature in which the molding is heated to a temperature to allow the structure of the plastic to change but below the melting temperature.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the molding method of Kariya with the heating in an inert atmosphere of Boger in order to improve mechanical properties and prevent oxidation, see Boger [0007] and [0018].
 wherein, after heating, the resin molding has a higher interfacial shear strength than an interfacial shear strength of the resin molding before heating.
Analogous in the field of resin and fiber moldings, Rudd meets the claimed, wherein, after heating, the resin molding has a higher interfacial shear strength than an interfacial shear strength of the resin molding before heating (Rudd [0126] teaches that fibers that have been annealed have higher interfacial shear strength.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the heating method of modified Kariya with the interfacial shear strength of Rudd in order to promote a better fiber and matrix interface, see Rudd [0126]. 
Regarding claim 3, modified Kariya meets the claimed, the production method for a resin molding according to claim 1, wherein the non-oxidizing atmosphere is at least one of a reduced-pressure atmosphere and an inert gas atmosphere (Boger [0018] teaches heating in an inert atmosphere.)
Regarding claim 4, Kariya meets the claimed, the production method for a resin molding according to claim 1, wherein: the preparation of the fiber-reinforced resin and the formation of the resin molding are continuously performed, (Kariya [0055] teaches feeding the fiber/resin and the mixing are performed continuously) the fiber-reinforced resin is prepared by using: an injection molding machine including (Kariya [0052] teaches an injection molding machine is used) a plasticizing cylinder that heats and plasticizes the base resin (Kariya [0071] teaches a heating cylinder is used to plasticize the resin) while conveying the base resin in one direction,  (Kariya [0055] teaches the fiber resin mix is conveyed forward) and a feeding portion that continuously feeds the roving into the base resin being conveyed in the plasticizing cylinder, (Kariya [0055] describes the resin and fibers are continually fed into the process) and the resin molding is formed by charging the fiber-reinforced resin into a mold internal space of a mold (Kariya [0037] teaches the resin is injected into a cavity of a mold) connected to a tip of the plasticizing cylinder of the injection molding machine (Kariya [0034] teaches the mold is attached to the injection molding machine.)
Regarding claim 6, modified Kariya meets the claimed, the production method for a resin molding according to claim 1, wherein: the fiber-reinforced is prepared by, using an extruder (Kariya [0076] teaches an extrusion molding machine may be used to feed the roving) including a first plasticizing cylinder that heats and plasticizes the base resin (Kariya [0041] describes a first stage 21 in the heating cylinder that heats the resin) while conveying the base resin in one direction, (Kariya [0055] describes the resin is conveyed forward) continuously feeding the roving together with the base resin into the first plasticizing cylinder, (Kariya [0055] teaches the roving and resin are being fed continuously) and the resin molding is formed by, using an injection molding machine including a second plasticizing cylinder that heats and plasticizes the fiber reinforced resin  (Kariya [0041] teaches a second stage 22 in the heating cylinder to mix resin and fibers) while conveying the fiber-reinforced resin in one direction (Kariya [0055] describes the resin and fibers are conveyed forward through the second stage 22)  and a mold connected to a tip of the second plasticizing cylinder of the injection molding machine, (Kariya [0034] taches the mold 103 is attached to the machine, Kariya Figure 1 shows it is at the end of the second stage (second cylinder) 22) charging the fiber-reinforced resin prepared by the extruder into a mold internal space of the mold (Kariya [0037] teaches the resin is injected into a cavity of the mold.)

    PNG
    media_image1.png
    646
    851
    media_image1.png
    Greyscale

Regarding claim 7, Kariya meets the claimed, the production method for a resin molding according to claim 6, wherein the extruder includes a feeding portion that continuously feeds the roving into the base resin being conveyed in the plasticizing cylinder (Kariya [0055] teaches the roving and resin are continuously fed.)
Regarding claim 8, Kariya meets the claimed, the production method for a resin molding according to claim 6, further comprising pelletizing the fiber-reinforced resin extruded from a tip of the plasticizing cylinder of the extruder and then feeding the fiber-reinforced resin pelletized into the injection molding machine (Kariya [0074] teaches the roving fibers are cut before being fed into the injection molding machine.)
the production method for a resin molding according to claim 1, wherein the resin molding is formed by charging the fiber-reinforced resin into a mold internal space of a mold (Kariya [0051] teaches the fiber and resin mixture is injected in to cavity and molded.)
Kariya does not meet the claimed, and then the resin molding is heated in the non-oxidizing atmosphere by removing the resin molding from the mold internal space and accommodating the resin molding inside a chamber of a heating apparatus.
Analogous in the field of molding articles, Boger meets the claimed, and then the resin molding is heated in the non-oxidizing atmosphere (Boger [0018] teaches heating in an inert atmosphere) by removing the resin molding from the mold internal space and accommodating the resin molding inside a chamber of a heating apparatus (Boger [0028]-[0029] teach a shaped plastic part is removed from a mold and then put into a heating oven to the conversion temperature.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art to combine the molding method of modified Kariya with the conversion heating step of Boger because it is a known method of heating a resin molding, see Boger [0028]-[0029].
Regarding claim 10, Kariya meets the claimed, the production method for a resin molding according to claim 1, wherein the resin molding is formed by charging the fiber-reinforced resin into a mold internal space of a mold such that the resin molding has a shape corresponding to a shape of the mold internal space (Kariya [0037] taches that the fibers and resin are injected in a mold cavity and molded.)
Kariya does not meet the claimed, and then the resin molding is heated in the non-oxidizing atmosphere by accommodating the resin molding having the shape corresponding to the shape of the mold internal space inside a chamber of a heating apparatus.
Analogous in the field of molding articles, Boger meets the claimed, and then the resin molding is heated in the non-oxidizing atmosphere (Boger [0018] teaches heating in an inert atmosphere) by accommodating the resin molding having the shape corresponding to the shape of the mold internal space inside a chamber of a heating apparatus (Boger [0016] teaches that the conversion (heating) may also take place in a mold.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of modified Kariya with the heating taking place in a mold of Boger in order to quickly run the operation and prevent deformation, see Boger [0016]-[0017].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kariya as applied to claim 4 above, and further in view of Imai (US 2014/0155540.).
Regarding claim 5, modified Kariya does not meet the claimed, the production method for a resin molding according to claim 4, wherein a reaction aid having a function of assisting the functional group at the end of the base resin in reacting is fed from the feeding portion into the base resin being conveyed in the plasticizing cylinder.
Analogous in the field of composite molding, Imai meets the claimed, the production method for a resin molding according to claim 4, wherein a reaction aid having a function of assisting the functional group at the end of the base resin in reacting is fed from the feeding portion into the base resin being conveyed in the plasticizing cylinder (Imai [0212] teach that a polymerization catalyst is added to the a resin during melting and mixing.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the molding method of modified Kariya with the reaction aid of Imai in order to promote thermal conversion of the resin polymer, see Imai [0187].
Response to Arguments
Applicant’s arguments, filed 12/2/2020, with respect to the rejection of claims 1 under 35 USC 103 in view of Kariya and Imai have been fully considered but are moot in view of a new grounds of rejection made in view of Kariya, Boger (US 2008/0281051), and Rudd (US  Boger meets the claimed heating the resin molding lower than the melting point of the base resin. Additionally, Kariya and Imai do not teach the newly claimed interfacial shear strength in the amendments to claim 1 and Rudd has been cited to meet these new limitations. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744